Exhibit 23.3 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in this Registration Statement (Form S-3) and related Prospectus of Callon Petroleum Company for the registration of debt securities, common stock, preferred stock and warrants and to the incorporation by reference therein of our reports dated March 14, 2011, with respect to the consolidated financial statements of Callon Petroleum Company, and the effectiveness of internal control over financial reporting of Callon Petroleum Company, included in its Annual Report (Form 10-K) for the year ended December 31, 2010, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP New Orleans, Louisiana February 15, 2012
